 Case: 2:15-cr-00081-ALM Doc #: 157 Filed: 12/14/18 Page: 1 of 1 PAGEID #: 1289



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                       Case No. 2:15-CR-00081
        V.

                                                       JUDGE ALGENON L. MARBLEY
THOMAS G. THOMPSON,

               Defendant



                                           ORDER


        This matter is before the Court on Defendant's Pro Se Motion for Additional

Enlargement ofTime. (EOF No. 155). For good cause shown, the Motion is GRANTED. The

Defendant is directed to file his Motion for Medical Testing/Evaluation no later than January 5,

2019.




        IT IS SO ORDERED.




                                                      s/AIgenon L. Marblev
                                                    ALGENON L. MARBLEY
                                                    UNITED STATES DISTRICT JUDGE


DATED: December 14,2018
